DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Amendment
 	The amendment filed on 12/21/2020 has been entered.  No claim has been added or cancelled.  Claims 1-7 remain pending in this application.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US Pub 2016/0352113 (hereinafter Zhao) in view of Gadh et al. US Pub 2013/0179061 (hereinafter Gadh).
 	Regarding claim 1, Zhao discloses a method for controlling charging operations of a plurality of electric vehicles, the method comprising: 
 	analyzing a data record (¶ 0067, 0071; the system records arrival time; the system will further display the “expected charge completion time” based on the charging station’s current status at the arrival time) including arrival times, departure times, and charging energies of the plurality of electric vehicles (¶ 0073; Determining the preferred charging sequence for all the vehicles that are parked in the parking spaces 14 serviced by the electric vehicle charging station 10 includes determining states for input parameters for each of the vehicles 12 that are parked in the parking spaces 14, including a vehicle arrival time, a remaining power level for the vehicle battery, a total electric power capacity of the vehicle battery…, an expected departure time) during a first time period (¶ 0022, 0045; a first time user is able to use the human/machine interface device 36 communicates user inputs in the form of charging requests to the charging controller 34);  
each of the vehicles 12 that are parked in the parking spaces 14…includes total electric power capacity of the vehicle battery), the total charging power defined by an amount of power required to charge each electric vehicle between its respective arrival time and departure time (¶ 0045; the period of time required to achieve a target charge level for the vehicle battery can be calculated or otherwise determined.  The expected departure time can be based upon historical data or user input); and 
 	charging the electric vehicles (¶ 0044, 0052) using power based on providing the overall total charging power (¶ 0073, 0076; based on the charging queue) during a second time period following the first time period (¶ 0043; the charge controller 34 can determine the identification of a user that is associated with the vehicle).
 	Zhao fails to disclose the method comprises: charging each electric vehicle using a minimized instant power.	
 	Gadh discloses a smart electric vehicle charging system includes three user selectable charge mode, such as cheapest, fastest, and optimized.  During a “cheapest” charge mode, the electric vehicle 304 is charged in the cheapest possible manner given the cost per kWh [using a minimized instant power] at the charging station and the charge receiving characteristics of the electric vehicle until the EV is fully charged in ¶ 0096.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Zhao to incorporate with the teaching of Gadh by including three selectable charge mode in the system, because it would be 
 	

    PNG
    media_image1.png
    936
    1550
    media_image1.png
    Greyscale

 	Regarding claim 2, Zhao discloses wherein the charging power supplied to each of the plurality of electric vehicles is prioritized according to respective arrival times within the second time period (¶ 0050, 0046, 0026, 0052).
 	Regarding claim 3, Zhao discloses wherein the first time period comprises a first day and the second time period comprises a second day corresponding to the first day with respect to a designation (¶ 0045; the parking and departure time can be based upon historical data; therefore, the charging station is able to determine the identification of a non-first time user that is associated with his/her own vehicle).
 	Regarding claim 4, Zhao discloses wherein a plurality of first time periods and associated data records are used to determine the overall total charging power (¶ 0006, 
 	dividing the plurality of first time periods into classes used to determine the overall total charging power (¶ 0063).
 	Regarding claim 5, Zhao does not disclose the method further comprising stipulating the overall total charging power in between the 90% and the 98% percentile of the histogram. However, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide the upper limit for charging power in between the 90% and the 98%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05.
 	Regarding claim 6, Zhao discloses wherein which the electrical energy for charging the electric vehicles is provided by a power supply system of a building (Abstract, an EV charging station).
 	Regarding claim 7, Zhao discloses wherein weather data associated with the first period are taken into account when determining the overall total charging power (¶ 0075; the power source can be a large number of solar cells).  

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        03/18/2021